DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (R.C.E.) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Response to Amendment
This non-final Office Action is in response to the Amendment filed May 16, 2022 in conjunction with the R.C.E. which was filed in response to the Advisory Action of April 15, 2022 and Final Office Action of December 16, 2021.
The 35 U.S.C. 112(b) and 112(d) rejections made in the Final Office Action of December 16, 2021 are withdrawn in view of amendments made to Claims 21 and 28.
The 35 U.S.C. 102(a)(1) rejections of Claims 1, 9-13 and 16-17 are withdrawn in view of amendments made to the claims.
The 35 U.S.C. 102(a)(1) rejection of Claims 19-23 and 26-30 is maintained as explained below.

Response to Arguments
Applicant’s arguments, starting at the bottom of the first page of the REMARKS section of the Amendment filed May 16, 2022, with respect to the rejection of Claims 1, 9-13, 16-18 and 23-25 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly found prior art as explained in the 35 U.S.C. 103 rejection of the claims below.
Applicant argues support of allowance of Claims 19-22 and 26-30, starting at the bottom of the fifth page of the REMARKS section, U.S. Patent No. 4,173,138 to Main et al. (hereinafter MAIN), does not anticipate the claims in that MAIN does not disclose the slide assembly 94 “being locked in position” to ram 36, and therefore is non-anticipatory.  Examiner respectfully disagrees.
Giving the phrase “locked in position” its broadest reasonable interpretation, it may be reasonably interpreted that slide assembly 94 is “locked in position” to ram 36 in that the position of the yoke with respect to the ram may not be freely changed due to the drive connection means holding them together in a loose connection.  The term “locked” in this instance may be reasonably interpreted as preventing their disassociation while allowing some range of motion between them.
Applicant further argues in support of allowance of Claims 19-22 and 26-30, in the paragraph spanning from the bottom of the fifth page of the REMARKS section to the top of the sixth page, MAIN does not anticipate the claims because the O-ring and groove disclosed by MAIN does not “allow adjustment of” the ram with respect to the drive mechanism, but only creates a seal force between the ram and the drive mechanism.  Examiner respectfully disagrees.
While it is true O-ring 182 is used to create a seal between the end of the ram and the drive mechanism as argued, the O-ring “allows” adjustment of the ram with respect to the drive mechanism in that it maintains the seal between the two when the clearance gap between them is changed due to adjustment of the ram.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-23 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAIN.
Regarding Claim 19, MAIN discloses a can bodymaker comprising:
a ram (36 in Fig. 3; col. 5, lines 57-62);
a drive mechanism configured to drive the ram with a linear, reciprocating motion (32 in Fig. 3; col. 5, lines 53-57);
a yoke (94 in Fig. 9; col. 8, lines 41-46) coupling the ram to the drive mechanism, the yoke being locked in position to the ram (drive connection means, such as second embodiment 176 shown in Fig. 16, “locks” the yoke in position to the ram in that the position of the two may not be freely changed due to the drive connection means preventing disassociation of the two); and
a yoke slide (116 and 118 in Fig. 9; col. 8, lines 18-32) fixed relative to the can bodymaker, the yoke being confined by the yoke slide to move in a linear direction;
wherein said yoke is configured to receive inserts of different thicknesses to allow adjustment of the yoke-coupled end of the ram with respect to the drive mechanism along said linear direction (col. 12, lines 41-44 disclose different sizes of clearances created between ram end 34 and the yoke’s drive connection means 176 may be compensated for by using O-rings.  The groove within ram end 34 which holds O-ring 182 (see Fig. 16) is configured to receive O-rings of different thicknesses, thereby allowing the spacing between the yoke and drive mechanism to be adjusted while still maintaining the seal between the two.).
Regarding Claim 20, MAIN anticipates the can bodymaker of Claim 19 as explained above.  MAIN further discloses the yoke (94 in Fig. 16) is coupled to the ram (36 in Fig. 16) by a threaded rod screwed into a tapped hole (Fig. 16 shows threaded bolts screwed into tapped holes within yoke 94 secures drive connection means 176 to yoke 94 which couples ram end 34 to yoke 94), the yoke allowing adjustment of the yoke-coupled end of the ram with respect to the drive mechanism along said linear direction by screwing the threaded rod into or out of the tapped hole.  Screwing the bolts shown in Fig. 16 into and out of yoke 94 would allow adjustment of the yoke’s drive connection means 176 in the axial linear direction.
Regarding Claim 21, MAIN anticipates the can bodymaker of Claim 19 as explained above.  MAIN further discloses at least one insert (O-ring 182 in Fig. 16) located between the yoke-coupled end of the ram (34 in Fig. 16) and the yoke (94 in Fig. 16), the at least one insert being formed from an elastomeric material.  O-ring 182 is disclosed as a resilient O-ring at col. 12, lines 41-44.
Regarding Claim 22, MAIN anticipates the can bodymaker of Claim 19 as explained above.  MAIN further discloses a bottom forming tool (40 in Fig.3) located at an end of the can bodymaker (30 in Fig. 3) opposite the drive mechanism (32 in Fig. 3).
Regarding Claim 23, MAIN discloses a yoke (94 in Fig. 9; col. 8, lines 41-46) for a can bodymaker (Fig. 1) and configured to couple a ram (36 in Fig. 3; col. 5, lines 57-62) to a drive mechanism (32 in Fig. 3; col. 5, lines 53-57), the yoke being configured to receive the ram within and to lock in position to the ram (drive connection means, such as second embodiment 176 shown in Fig. 16, is a fixed part of yoke slide 94 which receives rearward end 34 of ram 36 therein.  Yoke 94 is locked in position to the ram in that the position of the two may not be freely changed due to the drive connection means preventing disassociation of the two), the drive mechanism being configured to drive the ram with a linear, reciprocating motion, the yoke being further configured to fit within a yoke slide (116 and 118 in Fig. 9; col. 8, lines 18-32) so that the yoke is confined to move in a linear direction, the yoke being further configured to receive inserts of different thicknesses to allow adjustment of the yoke-coupled end of the ram with respect to the drive mechanism along said linear direction (col. 12, lines 41-44 disclose different sizes of clearances created between ram end 34 and the yoke’s drive connection means 176 may be compensated for by using O-rings.  The groove within ram end 34 which holds O-ring 182 (see Fig. 16) is configured to receive O-rings of different thicknesses, thereby allowing the spacing between the yoke and drive mechanism to be adjusted while still maintaining the seal between the two.)
Regarding Claim 26, MAIN discloses a method (col. 12, lines 5-18) of aligning a ram (36 in Fig. 3) of a can bodymaker (30 in Fig. 3) having a yoke (94 in Fig. 3) coupling the ram to a drive mechanism (32 in Fig. 3) in order to drive the ram with a linear, reciprocating motion (col. 5, lines 53-62), the yoke being locked in position to the ram (drive connection means, such as second embodiment 176 shown in Fig. 16, “locks” the yoke in position to the ram in that the position of the two may not be freely changed due to the drive connection means preventing disassociation of the two), and where a yoke slide (116 and 18 in Fig. 9) is fixed relative to the can bodymaker (Fig. 9 shows slide 116 and 118 mounted to can bodymaker 30) and the yoke is confined by the yoke slide to move in a linear direction (col. 5, lines 53-62), the method comprising adjusting the yoke- coupled end of the ram with respect to the drive mechanism along said linear direction by inserting inserts of different thicknesses between the yoke-coupled end of the ram and the yoke (col. 12, lines 5-41 disclose drive connection means 176 allows axial movement of ram end 34 within the drive connection means to eliminate misalignment with clearances created by space between radial collar 180 and gripping ring 178 shown in Fig. 16.  Col. 12, lines 41-44 go on to disclose clearances (i.e. more than one amount of clearance) are compensated for “in the usual manner” by resilient O-ring 182.  O-rings of different thicknesses are needed so as to compensate for different clearance “in the usual manner” where clearance which would not be compensated for by the elastomeric properties of the resiliency of a thinner O-ring would have to be compensated for by a thicker O-ring.).
Regarding Claim 27, MAIN anticipates the method of Claim 26 as explained above.  MAIN further discloses wherein the yoke (94 in Fig. 16) and the yoke-coupled end of the ram (34 in Fig. 16) are coupled by a threaded rod screwed into a tapped hole (Fig. 16 shows threaded bolts screwed into tapped holes within yoke 94 secures drive connection means 176 to yoke 94 which couples ram end 34 to yoke 94) and adjusting the yoke-coupled end of the ram with respect to the drive mechanism along said linear direction comprises screwing the threaded rod into or out of the tapped hole (Yoke 94’s drive connection means 176 allows adjustment of ram end 34 with respect to drive mechanism 32 by removing the bolts and insert spacer (see ‘Bolts’ and ‘Insert Spacer’ in Fig. 16 Detail of MAIN above) and replacing the insert spacer with an insert spacer of a different thickness which adjusts ram end 34 with respect to drive mechanism 32.).
Regarding Claim 28, MAIN anticipates the method of Claim 26 as explained above.  MAIN further discloses inserting or replacing an insert (O-ring 182 in Fig. 16) between the yoke-coupled end of the ram (34 in Fig. 16) and the yoke (94 in Fig. 16).
Regarding Claim 29, MAIN anticipates the method of Claim 26 as explained above.  MAIN further discloses locking the ram (36 in Fig. 3) in position with respect to the yoke (94 in Fig. 3) once the yoke-coupled end of the ram (34 in Fig. 16) is correctly positioned with respect to the drive mechanism (32 in Fig. 3; ram 36 is locked in position with respect to yoke 94 when ram end 34 is captured within drive connection means 176 by radial collar 180 within gripping ring 178).
Regarding Claim 30, MAIN anticipates the method of Claim 26 as explained above.  MAIN further discloses the can bodymaker (30 in Fig. 3) comprises a bottom forming tool (40 in Fig. 3) located at an end of the can bodymaker opposite the drive mechanism (32 in Fig. 3), and wherein the yoke-coupled end of the ram (34 in Fig. 3) is adjusted with respect to the drive mechanism until the other end of the ram (38 in Fig. 3; col. 5, lines 60-61) is aligned with respect to the bottom forming tool (drive connection means 176 allows movement of ram end 34 within drive connection means 176 in order to eliminate misalignment of ram 36 with respect to drive mechanism 32 through adjustment of ram end 34 with respect to yoke 94 within drive connection means 176 which in turn adjusts ram end 38 with respect to tool 40.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MAIN in view of U.S. Patent No. 1,571,557 to Paul, hereinafter PAUL.
Regarding Claim 1, MAIN discloses a can bodymaker (30 in Fig. 1; col. 5, lines 31-33) comprising:
a ram (36 in Fig. 3; col. 5, lines 57-62);
a drive mechanism configured to drive the ram in a linear, reciprocating motion (32 in Fig. 3; col. 5, lines 53-57);
a yoke (oil bearing slide assembly 94 in Fig. 9; col. 8, lines 41-46) coupling the ram to the drive mechanism;
a yoke slide (116 and 118 in Fig. 9; col. 8, lines 18-32) fixed relative to the can bodymaker, the yoke being confined by the yoke slide to move in a linear direction; and
an alignment mechanism (drive connection means 176 made up of gripping ring 178 and radial collar 180 in Figs. 16 and 17; col. 12, lines 25-44) configured to align a yoke-coupled end of the ram (34 in Fig. 16; col. 12, lines 31-32) with respect to the yoke within a plane perpendicular to said linear direction (col. 12, lines 5-24 disclose drive connection means 176 eliminates misalignment between drive mechanism 32 and ram 36.  Col. 12, lines 35-41 disclose spacing between radial collar 180 and gripping ring 178 allow radial (which includes movement in a plane perpendicular to the axial movement) and axial movement of ram end 34 within gripping ring 178.  Ram end 34 is held in alignment with yoke 94 by gripping ring 178 holding ram end 34 relative to yoke 94 within a small range of movement within the opening of gripping ring 178.).
MAIN does not disclose an alignment mechanism configured to cause a movement of the yoke-coupled end of the ram with respect to the yoke within a plane perpendicular to the linear direction, as specified by the amendment made to the last clause of Claim 1 on May 16, 2022.
PAUL teaches a shaft alignment mechanism (Figs. 1-3; page 1, lines 10-14) that adjusts the shaft (4 in Figs. 1-3; page 1, line 24) in directions perpendicular to its longitudinal axis by rotating an inner eccentric sleeve (8 in Figs. 1-3; page 1, lines 29-31) mounted on the shaft and/or rotating an outer eccentric sleeve (9 in Figs. 1 and 3; page 1, lines 29-34 and 53-54) supporting the inner eccentric sleeve to move the shaft within the bearing (2 in Figs. 1-3; page 1, line 23).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a shaft alignment mechanism as taught by PAUL in place of the loose connection of the drive connection means disclosed by MAIN to provide more accurate alignment of the ram end with respect to the yoke.  When applying the teaching of PAUL to the can bodymaker of MAIN that uses the second embodiment of the drive connection means as shown in Fig. 16, a person of ordinary skill would replace radial collar 180 with eccentric sleeves 8 and 9 of PAUL mounted on the end of ram 36.  Adjustment of eccentric sleeves 8 and 9 as taught by Paul at page 1, lines 48-88 would result in causing movement of the yoke-couple ram end within gripping ring 178 within one or more planes perpendicular to linear movement of the ram.
Regarding Claim 2, MAIN discloses can bodymaker (30 in Fig. 1; col. 5, lines 31-33) comprising:
a ram (36 in Fig. 3; col. 5, lines 57-62);
a drive mechanism configured to drive the ram in a linear, reciprocating motion (32 in Fig. 3; col. 5, lines 53-57);
a yoke (oil bearing slide assembly 94 in Fig. 9; col. 8, lines 41-46) coupling the ram to the drive;
a yoke slide (116 and 118 in Fig. 9; col. 8, lines 18-32) fixed relative to the can bodymaker, the yoke being confined by the yoke slide to move in a linear direction; and
an alignment mechanism (drive connection means 176 made up of gripping ring 178 and radial collar 180 in Figs. 16 and 17; col. 12, lines 25-44) configured to align a yoke-coupled end of the ram (34 in Fig. 16; col. 12, lines 31-32) with respect to the yoke within a plane perpendicular to said linear direction col. 12, lines 5-24 disclose drive connection means 176 eliminates misalignment between drive mechanism 32 and ram 36.  Col. 12, lines 35-41 disclose spacing between radial collar 180 and gripping ring 178 allow radial (which includes movement in a plane perpendicular to the axial movement) and axial movement of ram end 34 within gripping ring 178.  Ram end 34 is held in alignment with yoke 94 by gripping ring 178 holding ram end 34 relative to yoke 94 within a small range of movement within the opening of gripping ring 178.).
MAIN does not teach the details of an alignment mechanism according to the last three clauses of Claim 2.
PAUL teaches a shaft alignment mechanism (Figs. 1-3; page 1, lines 10-14) comprising:
an inner bushing (8 in Figs. 1-3) supporting a shaft (4 in Figs. 1-3), the inner bushing being annular (inner bushing sleeve 8 is shown in Fig. 2 as annular in shape) and having eccentric inner and outer surfaces (the eccentric inner surface of sleeve 8 is shown holding shaft 4 and the eccentric outer surface of sleeve 8 is shown held within outer bushing sleeve 9 in Fig. 2);
an outer bushing (9 in Figs. 1 and 3) supporting the inner bushing (inner bushing sleeve 8 is shown in Figs. 1-3 as being held by outer bushing sleeve 9), the outer bushing being annular (outer bushing sleeve 9 is shown in Fig. 2 as annular in shape) and having eccentric inner and outer surfaces (the eccentric inner surface of sleeve 9 is shown holding sleeve 8 and the eccentric outer surface of sleeve 9 is shown held within bearing 2 in Fig. 2); and
an adjustment mechanism (notches 7, teeth 10, notches 11 and teeth 12 in Fig. 1; page 1, lines 29-39) for independently rotating the inner and outer bushings about respective axes of rotation defined by their outer surfaces (page 1, lines 48-88 disclose how sleeves 8 and 9 are each independently rotatable about respective axes of rotation defined by their outer surfaces).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a shaft alignment mechanism as taught by PAUL in place of the loose connection of the drive connection means disclosed by MAIN to provide more accurate alignment of the ram end with respect to the yoke.  When applying the teaching of PAUL to the can bodymaker of MAIN that uses the second embodiment of the drive connection means as shown in Fig. 16, a person of ordinary skill would replace radial collar 180 with eccentric sleeves 8 and 9 of PAUL mounted on the end of ram 36.  Adjustment of eccentric sleeves 8 and 9 as taught by Paul at page 1, lines 48-88 would result in causing movement of the yoke-couple ram end within gripping ring 178 within one or more planes perpendicular to linear movement of the ram.
Regarding Claims 3 and 4, the prior art reference combination of MAIN in view of PAUL renders the can bodymaker of Claim 2 unpatentable as explained above.  PAUL is silent regarding distance dimensions as specified in Claims 3 and 4.  However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the shaft alignment mechanism as taught by PAUL when used in the can bodymaker disclosed by MAIN such that the separation distances specified in Claims 3 and 4 would be satisfied since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In this instance, the can bodymaker of MAIN in view of PAUL would not operate differently with the claimed separation distances being used in its construction.  Further, applicant places no criticality on the range claimed, indicating simply that the offset “may” be within the claimed ranges (see page 12 of the specification, lines 9-13).
Regarding Claim 6, the prior art reference combination of MAIN in view of PAUL renders the can bodymaker of Claim 2 unpatentable as explained above.  The alignment mechanism taught by PAUL locks the position of the shaft (4 in Figs. 1-3) within the bearing (2 in Figs. 1-3), as described at page 1, lines 40-61, by engaging the teeth (10 in Fig. 2 and 3; page 1, lines 34-36) of the outer sleeve (9 in Figs. 1-3) with the notches (7 in Fig. 1; page 1, line 29) on a flange (6 in Fig. 1; page 1, line 28) of the bearing upright (3 in Figs. 1-3; page 1, lines 23-26) and locking the inner sleeve (8 in Figs. 1-3) with respect to the outer sleeve by engaging teeth (12 in Figs. 1-3; page 1, line 38-39) on the inner sleeve with notches (11 in Fig. 1; page 1, line 38) on the outer sleeve.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when using the shaft alignment mechanism as taught by PAUL in place of the drive connection means disclosed by MAIN, as explained above, to locate the notches on the flange of the bearing upright taught by PAUL on an interior wall of gripping ring 178 of MAIN so that inner and outer bushing sleeves 8 and 9 would be locked with respect to gripping ring 178, thus locking ram 36 with respect to yoke 94.
Regarding Claim 9, the prior art reference combination of MAIN in view of PAUL renders the can bodymaker of Claim 1 unpatentable as explained above.  MAIN further discloses wherein said yoke (94 in Fig. 16) allows adjustment of the yoke-coupled end of the ram (34 in Fig. 16) with respect to the drive mechanism (32 in Fig. 9) along said linear direction.  Yoke 94’s drive connection means 176 allows yoke 94 to allow axial movement of ram end 34 within gripping ring 178 as disclosed in col. 12, lines 33-41.  Use of inner and outer bushing sleeves 8 and 9 of PAUL in place of collar 180 of MAIN would still allow axial adjustment.
Regarding Claim 10, the prior art reference combination of MAIN in view of PAUL renders the can bodymaker of Claim 9 unpatentable as explained above.  MAIN further discloses wherein said yoke (94 in Fig. 16) is coupled to the ram (ram end 34 in Fig. 16) by a threaded rod screwed into a tapped hole (Fig. 16 shows threaded bolts screwed into tapped holes within yoke 94 secures drive connection means 176 to yoke 94 which couples ram end 34 to yoke 94), the yoke allowing adjustment of the yoke-coupled end of the ram with respect to the drive mechanism along said linear direction by screwing the threaded rod into or out of the tapped hole (Yoke 94’s drive connection means 176 allows adjustment of ram end 34 with respect to drive mechanism 32 by removing the bolts and insert spacer (see ‘Bolts’ and ‘Insert Spacer’ in Fig. 16 Detail of MAIN below) and replacing the insert spacer with an insert spacer of a different thickness which adjusts ram end 34 with respect to drive mechanism 32.).

    PNG
    media_image1.png
    363
    356
    media_image1.png
    Greyscale

Regarding Claim 11, the prior art reference combination of MAIN in view of PAUL renders the can bodymaker of Claim 9 unpatentable as explained above.  MAIN further discloses an insert (O-ring 182 in Fig. 16; col. 12 lines 41-44) located between the yoke-coupled end of the ram (34 in Fig. 16) and the yoke (94 in Fig. 16), the insert being formed from an elastomeric material.  O-ring 182 is disclosed as resilient.
Regarding Claim 12, the prior art reference combination of MAIN in view of PAUL renders the can bodymaker of Claim 1 unpatentable as explained above.  MAIN further discloses a bottom forming tool (40 in Fig.3; col. 5, lines 57-62) located at an end of the can bodymaker (30 in Fig. 3) opposite the drive mechanism (32 in Fig. 3).
Regarding Claim 13, MAIN discloses a method (col. 12, lines 5-18) of aligning a ram (36 in Fig. 3) of a can bodymaker (30 in Fig. 3) having a yoke (94 in Fig. 3) coupling the ram to a drive mechanism (32 in Fig. 3) in order to drive the ram with a linear, reciprocating motion (col. 5, lines 53-62), and where a yoke slide (116 and 18 in Fig. 9) is fixed relative to the can bodymaker (Fig. 9 shows slide 116 and 118 mounted to can bodymaker 30) and the yoke is confined by the yoke slide to move in a linear direction (col. 8, lines 18-32), the method comprising positioning, with an alignment mechanism (176 in Fig. 16), a yoke-coupled end of the ram (34 in Fig. 16) with respect to the yoke within a plane perpendicular to said linear direction (col. 12, lines 35-41 disclose spacing between radial collar 180 and gripping ring 178 allow radial (which includes movement in a plane perpendicular to the axial movement) and axial movement of ram end 34 within gripping ring 178.).
The method disclosed by MAIN does not include moving, with an alignment mechanism, a yoke-coupled end of the ram with respect to the yoke within a plane perpendicular to the linear direction, as specified by the amendment made to Claim 13 on May 16, 2022.
As previously explained, PAUL teaches a shaft alignment mechanism that adjusts (i.e. moves) the shaft in directions perpendicular to the shaft’s longitudinal axis by rotating the inner and/or outer sleeves.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a shaft alignment mechanism as taught by PAUL in place of the loose connection of the drive connection means disclosed by MAIN to provide more accurate alignment of the ram end with respect to the yoke through controlled movement of the shaft within gripping ring 178 as PAUL teaches at page 1, lines 48-88.
Regarding Claim 14, MAIN discloses a method (col. 12, lines 5-18) of aligning a ram (36 in Fig. 3)of a can bodymaker (30 in Fig. 3) having a yoke (94 in Fig. 3) coupling the ram to a drive mechanism (32 in Fig. 3) in order to drive the ram with a linear, reciprocating motion (col. 5, lines 53-62), and where a yoke slide (116 and 18 in Fig. 9) is fixed relative to the can bodymaker and the yoke is confined by the yoke slide to move in a linear direction (col. 8, lines 18-32), the method comprising positioning, with an alignment mechanism (176 in Fig. 16), a yoke-coupled end of the ram (34 in Fig. 16) with respect to the yoke within a plane perpendicular to said linear direction (col. 12, lines 35-41 disclose spacing between radial collar 180 and gripping ring 178 allow radial (which includes movement in a plane perpendicular to the axial movement).
MAIN does not disclose use of the alignment mechanism by rotating one or more of a pair of eccentrically nested bushings.
As previously explained, PAUL teaches a shaft alignment mechanism that adjusts (i.e. moves) the shaft in directions perpendicular to the shaft’s longitudinal axis by rotating the inner and/or outer sleeves.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a shaft alignment mechanism as taught by PAUL in place of the loose connection of the drive connection means disclosed by MAIN to provide more accurate alignment of the ram end with respect to the yoke through controlled movement of the shaft within gripping ring 178 as PAUL teaches at page 1, lines 48-88, by rotating the nested pair of eccentric bushing sleeves (8 and 9 in Figs. 1-3 of PAUL) to cause the movement.
Regarding Claim 15, the prior art reference combination of MAIN in view of PAUL renders the method of Claim 14 unpatentable as explained above.  Page 1, lines 62-78 of PAUL teach alternately rotating the eccentrically nested eccentric bushing sleeves (8 and 9 in Figs. 1-3) in iterative sequence to achieve a desired alignment.
Regarding Claim 16, the prior art reference combination of MAIN in view of PAUL renders the method of Claim 13 unpatentable as explained above.  When using the alignment mechanism of PAUL in place of the drive connection means disclosed by MAIN as explained in the rejection of Claim 6 above, the locking mechanism of PAUL is used to lock the ram in position with respect to the yoke once the yoke-coupled end of the ram is correctly positioned with respect to the yoke.
Regarding Claim 17, MAIN discloses yoke (94 in Fig. 16) for a can bodymaker (30 in Fig. 3) and configured to couple a ram (36 in Fig. 3) to a drive mechanism (32 in Fig. 3), the drive mechanism being configured to drive the ram with a linear, reciprocating motion (col. 5, lines 57-62), the yoke being further configured to fit within a yoke slide (yoke 94 fits in slides 116 and 118 in Fig. 9) so that the yoke is confined to move in a linear direction (col. 8, lines 18-32), the yoke comprising an alignment mechanism (drive connection means 176 made up of gripping ring 178 and radial collar 180 in Figs . 16 and 17) for aligning a yoke-coupled end of the ram (34 in Fig. 16) with respect to the yoke within a plane perpendicular to said linear direction (col. 12, lines 35-41 disclose spacing between radial collar 180 and gripping ring 178 allow radial (which includes movement in a plane perpendicular to the axial movement) and axial movement of ram end 34 within gripping ring 178.).
MAIN does not disclose an alignment mechanism configured to cause a movement of the yoke-coupled end of the ram with respect to the yoke within a plane perpendicular to the linear direction, as specified by the amendment made to Claim 17 on May 16, 2022.
PAUL teaches a shaft alignment mechanism (Figs. 1-3; page 1, lines 10-14) that adjusts the shaft (4 in Figs. 1-3; page 1, line 24) in directions perpendicular to its longitudinal axis by rotating an inner eccentric sleeve (8 in Figs. 1-3; page 1, lines 29-31) mounted on the shaft and/or rotating an outer eccentric sleeve (9 in Figs. 1 and 3; page 1, lines 29-34 and 53-54) supporting the inner eccentric sleeve to move the shaft within the bearing (2 in Figs. 1-3; page 1, line 23).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a shaft alignment mechanism as taught by PAUL in place of the loose connection of the drive connection means disclosed by MAIN to provide more accurate alignment of the ram end with respect to the yoke.  When applying the teaching of PAUL to the can bodymaker of MAIN that uses the second embodiment of the drive connection means as shown in Fig. 16, a person of ordinary skill would replace radial collar 180 with eccentric sleeves 8 and 9 of PAUL mounted on the end of ram 36.  Adjustment of eccentric sleeves 8 and 9 as taught by Paul at page 1, lines 48-88 would result in causing movement of the yoke-couple ram end within gripping ring 178 within one or more planes perpendicular to linear movement of the ram.
Regarding Claim 18, MAIN discloses a yoke (oil bearing slide assembly 94 in Fig. 9; col. 8, lines 41-46) for a can bodymaker (30 in Fig. 1; col. 5, lines 31-33) and configured to couple a ram (36 in Fig. 3; col. 5, lines 57-62) to a drive mechanism (32 in Fig. 3; col. 5, lines 53-57), the drive mechanism being configured to drive the ram with a linear, reciprocating motion, the yoke being further configured to fit within a yoke slide (116 and 118 in Fig. 9; col. 8, lines 18-32) so that the yoke is confined to move in a linear direction, the yoke comprising an alignment mechanism (drive connection means 176 made up of gripping ring 178 and radial collar 180 in Figs. 16 and 17; col. 12, lines 25-44) for aligning a yoke-coupled end of the ram with respect to the yoke within a plane perpendicular to said linear direction (col. 12, lines 5-24 disclose drive connection means 176 eliminates misalignment between drive mechanism 32 and ram 36.  Col. 12, lines 35-41 disclose spacing between radial collar 180 and gripping ring 178 allow radial (which includes movement in a plane perpendicular to the axial movement) and axial movement of ram end 34 within gripping ring 178.  Ram end 34 is held in alignment with yoke 94 by gripping ring 178 holding ram end 34 relative to yoke 94 within a small range of movement within the opening of gripping ring 178.).
MAIN does not teach the details of an alignment mechanism according to the last three clauses of Claim 18.
PAUL teaches a shaft alignment mechanism (Figs. 1-3; page 1, lines 10-14) comprising:
an inner bushing (8 in Figs. 1-3) supporting a shaft (4 in Figs. 1-3), the inner bushing being annular (inner bushing sleeve 8 is shown in Fig. 2 as annular in shape) and having eccentric inner and outer surfaces (the eccentric inner surface of sleeve 8 is shown holding shaft 4 and the eccentric outer surface of sleeve 8 is shown held within outer bushing sleeve 9 in Fig. 2);
an outer bushing (9 in Figs. 1 and 3) supporting the inner bushing (inner bushing sleeve 8 is shown in Figs. 1-3 as being held by outer bushing sleeve 9), the outer bushing being annular (outer bushing sleeve 9 is shown in Fig. 2 as annular in shape) and having eccentric inner and outer surfaces (the eccentric inner surface of sleeve 9 is shown holding sleeve 8 and the eccentric outer surface of sleeve 9 is shown held within bearing 2 in Fig. 2); and
an adjustment mechanism (notches 7, teeth 10, notches 11 and teeth 12 in Fig. 1; page 1, lines 29-39) for independently rotating the inner and outer bushings about respective axes of rotation defined by their outer surfaces (page 1, lines 48-88 disclose how sleeves 8 and 9 are each independently rotatable about respective axes of rotation defined by their outer surfaces).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a shaft alignment mechanism as taught by PAUL in place of the loose connection of the drive connection means disclosed by MAIN to provide more accurate alignment of the ram end with respect to the yoke.  When applying the teaching of PAUL to the can bodymaker of MAIN that uses the second embodiment of the drive connection means as shown in Fig. 16, a person of ordinary skill would replace radial collar 180 with eccentric sleeves 8 and 9 of PAUL mounted on the end of ram 36.  Adjustment of eccentric sleeves 8 and 9 as taught by Paul at page 1, lines 48-88 would result in causing movement of the yoke-couple ram end within gripping ring 178 within one or more planes perpendicular to linear movement of the ram.
Regarding Claim 31, the prior art reference combination of MAIN in view of PAUL renders the can bodymaker of Claim 1 unpatentable as explained above.  When using the teaching of PAUL in combination with the drive connection means of MAIN as explained above in the rejection of Claim 1, the shaft alignment mechanism would “lock” the yoke-coupled end of the ram with respect to the yoke slide in that sleeves 8 and 9 of PAUL would hold ram 36 in one position with respect to the yoke, thus “locking” the ram with respect to the yoke in the linear direction.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MAIN in view of PAUL and further in view of U.S. Patent No. 223,029 to Burkhardt, hereinafter BURKHARDT.
Regarding Claim 5, the prior art reference combination of MAIN in view of PAUL renders the can bodymaker of Claim 2 unpatentable as explained above.  PAUL does not disclose worm gears for adjusting the position of the inner and outer sleeves.
BURKHARDT teaches use of a gear segment (i in Fig 2; page 1, second col.) on the outside of a ring gear (E in Fig. 2; page 1; first col.) with an eccentric interior surface (see Figs. 1 and 2; page 1, first col.) which holds a shaft (b in Fig. 2; page 1, second col.) in a bearing (D in Fig. 2; page 1, first col.).  A worm-wheel (k in Fig. 2; page 1, second col.) is used to rotate the ring gear which adjusts position of the shaft due to the eccentric shape on the inner surface of the ring gear.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ring gear and worm-wheel adjustment structure taught by BURKHARDT as means for adjusting the inner and outer eccentric sleeves of the shaft alignment mechanism taught by PAUL so that the sleeve would not have to be axially moved in order to change the position of the sleeves as PAUL teaches.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over MAIN in view of U.S. Patent No. 3,603,248 to Nouel, hereinafter NOUEL.
Regarding Claim 24, MAIN anticipates the yoke according to Claim 23 as explained above.  MAIN does not disclose a threaded rod configured to screw into a tapped hole in the yoke-coupled end of the ram.  
NOUEL teaches a device for driving the platen (9 in Fig. 1; col. 1, lines 60-69) of a press (Fig. 1; col. 1, line 61) which uses a threaded connection (screw 20 and nut 21 in Fig. 1; col. 2, lines 11-14) between the drive mechanism (51 in Fig. 5; col. 2, line 49)and the platen to adjust the stroke length of the platen (col. 2, lines 13-18).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the threaded connection taught by NOUEL as a means for adjusting the position of the ram in relation to the yoke slide of MAIN in place of the loose connection made by the drive connection means disclosed by MAIN in order to provide more precise position control of the ram.  A person of ordinary skill would thread the gripping ring and ram end connection of MAIN such that screwing the ram toward or away from the drive connection means would adjust the distance between the drive mechanism and the ram.
Regarding Claim 25, MAIN anticipates the yoke according to Claim 23 as explained above.  MAIN does not disclose a tapped hold configured to allow a threaded yoke-coupled end of the ram to be screwed therein.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the threaded connection taught by NOUEL as a means for adjusting the position of the ram in relation to the yoke slide of MAIN in place of the loose connection made by the drive connection means disclosed by MAIN in order to provide more precise position control of the ram.  A person of ordinary skill would thread the opening of the gripping ring of MAIN which grips the ram such that mating threads on the end of the ram would be screwed therein adjust the distance between the drive mechanism and the ram.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not appear to teach nor suggest the can bodymaker of Claim 7 in that PAUL does not teach a compression coupling arranged axially about the inner and outer bushing sleeves 8 and 9.  Claim 8 further narrows Claim 7 by specifying structure of the compression coupling claimed in Claim 7 not taught by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725